Citation Nr: 0415108	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cervical spine 
disability including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1995.  

This issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in July 
2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The law requires that all claims that are remanded by the 
Board or United States Court of Appeals for Veterans Claims 
(CAVC) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue of 
entitlement to service connection for a cervical spine 
disability, to include degenerative joint disease, remains 
unresolved, clinically.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

Significantly, there appear to be outstanding private medical 
records which might be helpful to the veteran's claim.  In a 
December 1999 statement, the veteran noted treatment for 
cervical spine disability from Dr. I.V., his regular 
physician.  The veteran included a signed release form for VA 
to obtain the private medical records; however, the RO failed 
to obtain such records for review.  The VBA AMC should obtain 
such outstanding private medical records for appellate 
consideration.

The Board notes that an April 2003 opinion from a VA 
neurologist regarding the etiology of the veteran's cervical 
spine degenerative joint disease was based, in part, on the 
veteran's unverified history of injuries resulting from 
paratroop landings.  
In view of the fact that cervical spine degenerative 
arthritis represents a bony pathology as opposed to 
neurologic disease, the VBA AMC should afford the veteran a 
special orthopedic examination in order to determine the 
nature, extent of severity, etiology and date of approximate 
onset of any current cervical spine disability including 
degenerative joint disease.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The VBA AMC should obtain the veteran's service personnel 
records (DA 201 file) in order to at least verify his 
participation in a paratroop unit or paratroop training.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, VBA AMC should obtain the 
veteran's service personnel records (DA 
201 file). 

VBA AMC should obtain all pertinent 
cervical spine treatment records from Dr. 
I.V., the veteran's regular physician.  A 
release form is of record.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis, if necessary 
for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of any current 
cervical spine disability including 
degenerative joint disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(that is, 50 percent or greater chance) 
that the veteran's current cervical spine 
disability, including degenerative 
arthritis, is related to active service 
as opposed to any postservice 
intercurrent cervical spine injury.  
Medical certainty in this conclusion is 
not necessary.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the VBA AMC should review 
the requested examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the VBA AMC should implement 
corrective procedures.  See Stegall v. 
West , 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally readjudicate the issue of 
entitlement to service connection for a 
cervical spine disability including 
degenerative joint disease.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  






The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for service 
connection for a cervical spine disability including 
degenerative joint disease. 
38 C.F.R.  3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




